DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low” in claim 5 line 4 and claim 9 lines 3 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “the traveling velocity of the vehicle” in claim 5 and claim 9 has been rendered indefinite by the use of the term “low”. Because the claim is indefinite and cannot be properly .

Claims 5 and 9 recite the limitation "the difference between the relative velocity between the vehicle and the object and the Doppler velocity component" in lines 4-5 and 3-5, respectively.  There is insufficient antecedent basis for this limitation in the claim because “a difference” defined in claim 4 and claim 8 is “between a relative velocity between the vehicle and an object present around the vehicle other than the object and the Doppler velocity component”. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as "a difference between the relative velocity between the vehicle and the object and the Doppler velocity component". Appropriate clarification is required.

Claim 6 recites the limitation "the vehicle" in line 2.  There is insufficient antecedent basis for this limitation in the claim because there is no definition before it. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as "a vehicle". Appropriate clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (U.S. Patent No. 2011/0074622, hereafter Shibata) in view of Nakanishi (U.S. Patent No. 7924215, hereafter Nakanishi).
	Regarding claim 1, Shibata discloses that a radar signal processing device ([0018] lines 2-3, radar, signal processing apparatus) comprising: processing circuitry ([0018] line 3, signal processing apparatus) performing a process to: 
generate an FR map in which a relative distance and a relative velocity between a vehicle and an object are associated with a signal level of a reception signal by performing Fourier transform on the reception signal of a radio wave transmitted to a vicinity of the vehicle and reflected by the object {[0054] lines 1-3(FFT, beat signal for FR map), 7-8 (relative, distance, speed, angle, object, vehicle); [0051] lines 15-16, reflected, object; [0012] lines 3-4, vicinity, front, rear}; 
detect a peak of a signal intensity level on a basis of the FR map ([0054] lines 1-5, FFT, beat signal, detect, peak signal, exceed, threshold; [0058] lines 3-4, intensity, peak signal);
detect an azimuth of the object on a basis of detection information of the peak of the signal intensity level ([0054] lines 6-8, with respect to, peak signal, angle between vehicle and object);
determine whether the object is present at a position in a travelling direction of the vehicle on a basis of detection information of the azimuth ([0033] lines 7-8, angle of object; [0066] lines 4-5, same direction as the vehicle); and
However, Shibata does not explicitly disclose determination of collision. In the same field of endeavor, Nakanishi discloses that
determine (col.10 lines 26-27 output collision avoidance data) whether the vehicle collides with the object determined to be present at the position in the travelling direction of the vehicl
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shibata with the teachings of Nakanishi to determine collision based on information of relative distance, relative speed, as well as azimuth angle. Doing so would provide a distance of closest approach with high accuracy so as to avoid collision accurately because angle information is considered in the position relationship in addition to distance and speed, which is commonly used, as recognized by Nakanishi (col.2 lines 66-67; col.3 lines 1-8).

Regarding claim 3, which depends on claim 1, Shibata does not explicitly disclose determination of collision. In the same field of endeavor, Nakanishi discloses that in the radar signal processing device, th
determines that the vehicle does not collide with the object when the amount of variation in the Doppler velocity component has reached the first reference value and the vehicle has not travelled to the distance corresponding to the first reference value [Eq.(7), closest approach from variation; col.10 lines 42-43, closest approach, within 3m (larger than 1m, see lines 32-33 for collision information), warning], and 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shibata with the teachings of Nakanishi to determine collision based on information of relative distance, relative speed, as well as azimuth angle. Doing so would provide a distance of closest approach with high accuracy so as to avoid collision accurately because angle information is considered in the position relationship in addition to distance and speed, which is commonly used, as recognized by Nakanishi (col.2 lines 66-67; col.3 lines 1-8).


Regarding claim 6, Shibata discloses that a radar device ([0018] line 2, radar apparatus) comprising: 
an inputter to receive a radio wave transmitted to a vicinity of a vehicle and reflected by an object ([0018] lines 4-5, receive, transmitted wave, reflected; [0012] lines 3-4, vicinity); 
an AD converter to convert a reception signal received by the inputter into a digital signal (Fig.2; [0036] lines 4-5, analog, digital);
7PRELIMINARY AMENDMENTAttorney Docket No.: Q254552the radar signal processing device (see rejection of claim 1) according to claim 1, wherein 
whether the vehicle collides with the object is determined by inputting the reception signal converted into the digital signal by the AD converter (Fig.2 from item 18 to item 11; [0036] lines 1-2, signal processing unit; [0034] lines 5-6, preventing collision; [0035] lines 2-3 object detection); and 



Regarding claim 7, Shibata discloses that a radar signal processing method ([0018] lines 2-3, radar, signal processing; [0020] lines 2-3, signal processing method) comprising: 
generating an FR map in which a relative distance and a relative velocity between a vehicle and an object are associated with a signal intensity level of a reception signal by performing Fourier transform on the reception signal of a radio wave transmitted to a vicinity of the vehicle and reflected by the object {[0054] lines 1-3(FFT, beat signal for FR map), 7-8 (relative, distance, speed, angle, object, vehicle); [0051] lines 15-16, reflected, object; [0012] lines 3-4, vicinity, front, rear}; 
detecting a peak of a signal intensity level on a basis of the FR map ([0054] lines 1-5, FFT, beat signal, detect, peak signal, exceed, threshold; [0058] lines 3-4, intensity, peak signal); 
detecting an azimuth of the object on a basis of detection information of the peak of the signal intensity level ([0054] lines 6-8, with respect to, peak signal, angle between vehicle and object); 
determining whether the object is present at a position in a travelling direction of the vehicle on a basis of detection information of the azimuth ([0033] lines 7-8, angle of object; [0066] lines 4-5, same direction as the vehicle); 
However, Shibata does not explicitly disclose determination of collision. In the same field of endeavor, Nakanishi discloses that
determining (col.10 lines 26-27 output collision avoidance data) whether the vehicle collides with the object determined to be present at the position in the travelling direction of the vehicl
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shibata with the teachings of Nakanishi to determine collision based on information of relative distance, relative speed, as well as azimuth angle. Doing so would provide a distance of closest approach with high accuracy so as to avoid collision accurately because angle information is considered in the position relationship in addition to distance and speed, which is commonly used, as recognized by Nakanishi (col.2 lines 66-67; col.3 lines 1-8).



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata and Nakanishi as applied in claim 1 above, and further in view of Grimes et al. (D. M. Grimes and T. O. Jones, "Automotive radar: A brief review," in Proceedings of the IEEE, vol. 62, no. 6, pp. 804-822, June 1974, doi: 10.1109/PROC.1974.9520, hereafter Grimes).
2, which depends on claim 1, Shibata and Nakanishi do not explicitly disclose change of distance with respect to Doppler velocity. In the same field of endeavor, Grimes discloses that in the radar signal processing device,
the first reference value is a resolution value of a Doppler velocity of the vehicle with respect to the object [page 810 lines 7-14 from bottom on right (Doppler, exceed a threshold, counted over, preestablished interval) for resolution], and 
the distance corresponding to the first reference value becomes longer as the resolution of the Doppler velocity is higher, or a position of the object present above the vehicle in the travelling direction becomes higher [page 809 Eq.(7), larger Δf corresponds to larger δR].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shibata and Nakanishi with the teachings of Grimes to consider relationship between frequency change and its corresponding distance. Doing so would provide a proper design for automotive radar because residual range error needs to be considered in modulation, as recognized by Grimes (page 809 line 11 from bottom on left).



Claims 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata and Nakanishi as applied in claims 1 and 7, respectively, above, and further in view of Yoshizawa (U.S. Patent No. 8068134, hereafter Yoshizawa).
Regarding claim 4, which depends on claim 1, Shibata does not explicitly disclose determination of collision. Nakanishi does not explicitly disclose considering neighboring objects around the considered object in determination of collision. In the same field of endeavor, Yoshizawa discloses that in the radar signal processing device, 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shibata and Nakanishi with the teachings of Yoshizawa to consider neighboring objects around the considered object in determination of collision. Doing so would provide an accurate collision prediction according to variation of various traffic environments because more objects are considered, as recognized by Yoshizawa (col.1 lines 66-67).

Regarding claim 5, which depends on claims 1 and 4, in a case where the travelling velocity of the vehicle is low (enough to stop immediately) and a difference between the relative velocity between the vehicle and the object and the Doppler velocity component is smaller than a threshold value (This is the case that the object is right in front the vehicle or is parallel with the vehicle on side area and the vehicle is in status of starting or stopping), 
determine that the vehicle collides with the object when the amount of variation in the relative distance between the vehicle and the object over time is a monotonous decrease and the amount of the decrease in the relative distance is greater than or equal to a second reference value (It is obvious to have high collision possibility when the distance between the vehicle and the object continuously decrease with a rapid pace, which can set a desired threshold, because the distance will rapidly reduce to zero and cause collision, which is a predictable solution), and 



Regarding claim 8, which depends on claim 7, Shibata does not explicitly disclose determination of collision. Nakanishi does not explicitly disclose considering neighboring objects around the considered object in determination of collision. In the same field of endeavor, Yoshizawa discloses that the radar signal processing method further comprising:
determining whether the vehicle collides with the object present at the position away in the direction perpendicular to the travelling direction of the vehicle when there is a difference between a relative velocity between the vehicle and an object present around the vehicle other than the object and the Doppler velocity component [col.4 lines 35-41, compare, variation (for “difference”), relationship between the direction and intensity peak (for “Doppler velocity component”), a number of peak (for “an object other than the object”)].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shibata and Nakanishi with the teachings of Yoshizawa to consider neighboring objects around the considered object in determination of collision. Doing so would provide an accurate collision prediction according to variation of various traffic environments because more objects are considered, as recognized by Yoshizawa (col.1 lines 66-67).

9, which depends on claims 7-8, in a case where the travelling velocity of the vehicle is low (enough to stop immediately) and a difference between the relative velocity between the vehicle and the object and the Doppler velocity component is smaller than a threshold value (This is the case that the object is right in front the vehicle or is parallel with the vehicle on side area and the vehicle is in status of starting or stopping), 
determining that the vehicle collides with the object when the amount of variation in the relative distance between the vehicle and the object over time is a monotonous decrease and the amount of the decrease in the relative distance is greater than or equal to a second reference value (It is obvious to have high collision possibility when the distance between the vehicle and the object continuously decrease with a rapid pace, which can set a desired threshold, because the distance will rapidly reduce to zero and cause collision, which is a predictable solution), and 
determining that the vehicle does not collide with the object when the amount of variation in the 9PRELIMINARY AMENDMENTAttorney Docket No.: Q254552 Appln. No.: Entry into National Stage of PCT/JP2017/045140 relative distance between the vehicle and the object is not a monotonous decrease or the amount of the decrease in the relative distance is less than the second reference value (It is obvious to have low collision possibility when the distance between the vehicle and the object fluctuates or decrease with a slow pace because the distance will reduce slowly and may not cause collision, which is a predictable solution).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          
/VLADIMIR MAGLOIRE/               Supervisory Patent Examiner, Art Unit 3648